COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  AMANDA JAMES,                                                  No. 08-20-00006-CR
                                                  §
  Appellant,                                                          Appeal from the
                                                  §
  v.                                                                 244th District Court
                                                  §
  THE STATE OF TEXAS,                                           of Ector County, Texas
                                                  §
  Appellee.                                                      (TC# C-17-1111-CR)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.